Exhibit 10.4

 

ICU MEDICAL, INC.

 

2005 LONG TERM RETENTION PLAN

 


1.             PURPOSE OF THIS PLAN

 

The purpose of the ICU Medical, Inc. 2005 Long Term Retention Plan is to assist
ICU Medical, Inc. in motivating and retaining key Employees and Consultants by
providing long term incentive compensation.

 


2.             DEFINITIONS AND RULES OF INTERPRETATION

 


2.1           DEFINITIONS.  THIS PLAN USES THE FOLLOWING DEFINED TERMS:


 

“Adjusted Bonus Amount” means the Bonus Amount as adjusted in accordance with
Sections 6.1 or 6.2

 

“Administrator” means the Board or the Committee or Officer to whom the Board or
the Committee delegates authority to administer this Plan.

 

“Affiliate” means a “parent” or “subsidiary” (as each is defined in Section 424
of the Code) of the Company and any other entity that the Board or Committee
designates as an “Affiliate” for purposes of this Plan.

 

“Award Certificate” means a certificate in the form of Annex A to this Plan
evidencing the award of an Incentive Bonus and stating the Bonus Amount, the
Trigger Price and the date of the award.

 

“Board” means the board of directors of the Company.

 

“Bonus Amount” means the dollar amount of an Incentive Bonus initially
determined by the Committee.

 

“Cause” means (i) a Participant’s intentional, willful and continuous failure to
substantially perform his or her reasonable assigned duties (other than any such
failure resulting from incapacity due to physical or mental illness or any
failure after the Participant gives notice of termination for Good Reason),
which failure is materially and demonstrably injurious to the Company, and which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Participant from the Administrator which
specifically identifies the manner in which the Administrator believes the
Participant has not substantially performed the Participant’s duties; (ii) a
Participant’s intentional and willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or is
intended to result in

 

--------------------------------------------------------------------------------


 

substantial personal enrichment; or (iii) a Participant’s conviction for a
felony or the Participant’s plea of nolo contendere in connection with a felony
indictment.  For purposes of this Definition, no act or failure to act by a
Participant shall be considered “willful” unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Participant’s action
or omission was in the best interests of the Company.

 

“CEO” means the Chief Executive Officer of the Company.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committee” means a committee composed of Directors appointed in accordance with
the Company’s charter documents and Section 4.

 

“Company” means ICU Medical, Inc., a Delaware corporation.

 

“Consultant” means an individual who, directly or as an employee of any entity
that, provides bona fide services in a substantially full-time basis to the
Company or an Affiliate not in connection with the offer or sale of securities
in a capital-raising transaction, but who is not an Employee.  For the purpose
of this Definition, “substantially full-time basis” shall mean no less than
seventy-five percent of the individual’s productive time (reasonable absences
during holidays, vacations and illness excepted).  A Participant shall not cease
to be a Consultant due to transfers of services between locations of the
Company, or between the Company and an Affiliate.

 

“Director” means a member of the board of directors of the Company.

 

“Employee” means a regular employee of the Company or an Affiliate, including an
officer, who is treated as an employee in the personnel records of the Company
or an Affiliate, but not individuals who are classified by the Company or an
Affiliate as: (i) leased from or otherwise employed by a third party,
(ii) independent contractors, or (iii) intermittent or temporary workers.  A
Participant shall not cease to be an Employee due to transfers between locations
of the Company, or between the Company and an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Good Reason” shall have the definition that such term is expressly given in a
then-effective written agreement between the Participant and the Company or an
Affiliate, or in the absence of such then-effective written agreement and
definition, shall be based on, in the determination of the Administrator, the
conditions set forth in Treasury Regulation Section 1.409A-1(n)(2)(ii).

 

2

--------------------------------------------------------------------------------


 

“Incentive Bonus” means a cash payment made pursuant to this Plan to a
Participant in an amount and at a time determined in accordance with the terms
of this Plan.

 

“Participant” means an Employee or Consultant to whom an Incentive Bonus has
been awarded.

 

“Payment Date” means the date on which an Incentive Bonus becomes payable as
provided in Section 7.1.

 

“Plan” means this 2005 Long Term Retention Plan of ICU Medical, Inc.

 

“Price Date” as defined in Section 11.5(a).

 

“Stock Price” means the price of equity securities of the Company determined
under Section 11.5.

 

“Termination” means that the Participant has ceased to be, with or without any
cause (including Cause) or reason, an Employee or Consultant and shall be deemed
to occur on the day after the last day on which the Participant was an Employee
or Consultant.  An event that causes an Affiliate to cease being an Affiliate
shall be treated as the “Termination” of that Affiliate’s Employees and
Consultants and shall be deemed to occur on the day after such event.

 

“Trigger Price” means the Stock Price of the Company’s common stock established
by the Committee for purposes of determining an adjustment to the Bonus Amount
of an Incentive Bonus pursuant to Section 6.1, as adjusted from time to time
pursuant to Section 9.1.

 


2.2           RULES OF INTERPRETATION.  ANY REFERENCE TO A “SECTION,” WITHOUT
MORE, IS TO A SECTION OF THIS PLAN.  CAPTIONS AND TITLES ARE USED FOR
CONVENIENCE IN THIS PLAN AND SHALL NOT, BY THEMSELVES, DETERMINE THE MEANING OF
THIS PLAN.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT, THE SINGULAR
INCLUDES THE PLURAL AND VICE VERSA.  ANY REFERENCE TO A STATUTE IS ALSO A
REFERENCE TO THE APPLICABLE RULES AND REGULATIONS ADOPTED UNDER THAT STATUTE. 
ANY REFERENCE TO A STATUTE, RULE OR REGULATION, OR TO A SECTION OF A STATUTE,
RULE OR REGULATION, IS A REFERENCE TO THAT STATUTE, RULE, REGULATION, OR SECTION
AS AMENDED FROM TIME TO TIME, BOTH BEFORE AND AFTER THE EFFECTIVE DATE OF THIS
PLAN AND INCLUDING ANY SUCCESSOR PROVISIONS.


 


3.             TERM OF THIS PLAN

 

This Plan shall be effective on the date it has been both adopted by the Board. 
This Plan has no set termination date.  However, it may be terminated as
provided in Section 10.1.

 

3

--------------------------------------------------------------------------------


 


4.             ADMINISTRATION

 


4.1           GENERAL


 


(A)           THE BOARD SHALL HAVE ULTIMATE RESPONSIBILITY FOR ADMINISTERING
THIS PLAN.  THE BOARD MAY DELEGATE CERTAIN OF ITS RESPONSIBILITIES TO A
COMMITTEE, WHICH SHALL CONSIST OF AT LEAST THREE MEMBERS OF THE BOARD, AND
EITHER THE BOARD OR THE COMMITTEE MAY DELEGATE CERTAIN OF THEIR RESPECTIVE
RESPONSIBILITIES TO AN OFFICER DESIGNATED BY THE BOARD OR COMMITTEE AS THE
“ADMINISTRATOR.”  WHERE THIS PLAN SPECIFIES THAT AN ACTION IS TO BE TAKEN OR A
DETERMINATION MADE BY THE BOARD, ONLY THE BOARD MAY TAKE THAT ACTION OR MAKE
THAT DETERMINATION.  WHERE THIS PLAN SPECIFIES THAT AN ACTION IS TO BE TAKEN OR
A DETERMINATION MADE BY THE COMMITTEE, ONLY THE COMMITTEE MAY TAKE THAT ACTION
OR MAKE THAT DETERMINATION.  WHERE THIS PLAN REFERENCES THE “ADMINISTRATOR,” THE
ACTION MAY BE TAKEN OR DETERMINATION MADE BY THE BOARD, THE COMMITTEE OR THE
ADMINISTRATOR.  MOREOVER, ALL ACTIONS AND DETERMINATIONS BY ANY ADMINISTRATOR
ARE SUBJECT TO THE PROVISIONS OF THIS PLAN.


 


(B)           SO LONG AS THE COMPANY HAS A CLASS OF EQUITY SECURITIES LISTED ON
THE NASDAQ STOCK MARKET, THE COMMITTEE SHALL CONSIST OF DIRECTORS, EACH OF WHOM
IS AN “INDEPENDENT DIRECTOR” AS DEFINED IN THE RULES OF THE NASDAQ STOCK MARKET;
AND SO LONG AS THE COMPANY HAS REGISTERED AND OUTSTANDING A CLASS OF EQUITY
SECURITIES UNDER SECTION 12 OF THE EXCHANGE ACT, THE COMMITTEE SHALL CONSIST OF
DIRECTORS, EACH OF WHOM IS A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3
UNDER SECTION 16(B) OF THE EXCHANGE ACT AND AN “OUTSIDE DIRECTOR” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


 


4.2           AUTHORITY TO ADMINISTER THIS PLAN.


 


(A)           SUBJECT TO THE OTHER PROVISIONS OF THIS PLAN, THE COMMITTEE SHALL
HAVE THE AUTHORITY TO:


 

(I)            SELECT THE PARTICIPANTS WHO WILL RECEIVE INCENTIVE BONUSES;

 

(II)           DETERMINE THE BONUS AMOUNT OF EACH INCENTIVE BONUS;

 

(III)          DETERMINE THE TRIGGER PRICE FOR EACH INCENTIVE BONUS; AND

 

(IV)          AWARD INCENTIVE BONUSES.

 


(B)           SUBJECT TO THE OTHER PROVISIONS OF THIS PLAN, THE ADMINISTRATOR
SHALL HAVE THE AUTHORITY TO:


 

(I)            ISSUE AWARD CERTIFICATES TO PARTICIPANTS;

 

(II)           INTERPRET THIS PLAN AND ANY DOCUMENT RELATED TO THIS PLAN;

 

4

--------------------------------------------------------------------------------


 

(III)          CORRECT ANY DEFECT, REMEDY ANY OMISSION, OR RECONCILE ANY
INCONSISTENCY IN THIS PLAN OR ANY DOCUMENT RELATED TO THIS PLAN;

 

(IV)          ADOPT, AMEND, AND REVOKE RULES AND REGULATIONS UNDER THIS PLAN;

 

(V)           DETERMINE WHETHER A TRANSACTION OR EVENT SHOULD BE TREATED AS A
CHANGE OF CONTROL; AND

 

(VI)          MAKE ALL OTHER DETERMINATIONS THE ADMINISTRATOR DEEMS NECESSARY OR
ADVISABLE FOR THE ADMINISTRATION OF THIS PLAN.

 


(C)           THIS PLAN IS INTENDED TO FIT WITHIN THE “SHORT-TERM DEFERRAL
EXCEPTION” TO SECTION 409A OF THE CODE AS DESCRIBED IN TREASURY REGULATION
SECTION 1.409A-1(B)(4), AS AMENDED. TO THAT END, THE PLAN SHALL BE INTERPRETED
IN A MANNER THAT REFLECTS THAT ALL PAYMENTS HEREUNDER ARE SUBJECT TO A
SUBSTANTIAL RISK OF FORFEITURE UNTIL THE FIRST EVENT TO OCCUR SET FORTH IN
SECTION 7.1.


 


4.3           SCOPE OF DISCRETION.  SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 4.3, ON ALL MATTERS FOR WHICH THIS PLAN CONFERS THE AUTHORITY, RIGHT OR
POWER ON THE BOARD, THE COMMITTEE OR OTHER ADMINISTRATOR TO MAKE DECISIONS, THAT
BODY MAY MAKE THOSE DECISIONS IN ITS SOLE AND ABSOLUTE DISCRETION.  MOREOVER,
BUT AGAIN SUBJECT TO THE LAST SENTENCE OF THIS SECTION 4.3, IN MAKING THOSE
DECISIONS THE BOARD, COMMITTEE OR OTHER ADMINISTRATOR NEED NOT TREAT ALL PERSONS
ELIGIBLE TO RECEIVE INCENTIVE BONUSES OR ALL PARTICIPANTS THE SAME WAY. 
HOWEVER, THE DISCRETION OF THE BOARD, COMMITTEE OR OTHER ADMINISTRATOR IS
SUBJECT TO THE SPECIFIC PROVISIONS AND SPECIFIC LIMITATIONS OF THIS PLAN, AS
WELL AS ALL RIGHTS CONFERRED ON SPECIFIC PARTICIPANTS PURSUANT TO THIS PLAN.


 


5.             PERSONS ELIGIBLE TO RECEIVE INCENTIVE BONUSES; AWARDS

 


5.1           ELIGIBLE PERSONS.  INCENTIVE BONUSES MAY BE GRANTED TO, AND ONLY
TO, EMPLOYEES AND CONSULTANTS DETERMINED BY THE COMMITTEE AFTER ADVICE FROM AND
CONSULTATION WITH THE CEO TO BE KEY MEMBERS OF MANAGEMENT OF THE COMPANY OR KEY
ADVISORS TO MANAGEMENT OF THE COMPANY ENTRUSTED WITH RESPONSIBILITIES THAT THE
COMMITTEE DEEMS VITAL TO THE FUTURE SUCCESS AND GROWTH OF THE COMPANY.


 


5.2           AWARDS.  THE COMMITTEE SHALL DETERMINE, AFTER ADVICE FROM AND
CONSULTATION WITH THE CEO, THE BONUS AMOUNT OF EACH INCENTIVE BONUS TO BE
AWARDED TO EACH PARTICIPANT SELECTED AS PROVIDED IN SECTION 5.1; PROVIDED,
HOWEVER, THAT THE COMMITTEE SHALL DETERMINE THE BONUS AMOUNT OF EACH INCENTIVE
BONUS AWARDED TO THE CEO WITHOUT ADVICE FROM OR CONSULTATION WITH THE CEO.


 


5.3           TRIGGER PRICE.  THE COMMITTEE SHALL DETERMINE THE TRIGGER PRICE OF
EACH INCENTIVE BONUS AT THE TIME THAT THE INCENTIVE BONUS IS AWARDED.

 

5

--------------------------------------------------------------------------------


 


5.4           AWARD CERTIFICATES.  THE ADMINISTRATOR SHALL ISSUE AN AWARD
CERTIFICATE TO EACH PARTICIPANT FOR EACH INCENTIVE BONUS.  THE AWARD
CERTIFICATE, TOGETHER WITH THIS PLAN SHALL CONSTITUTE A BINDING AGREEMENT
BETWEEN THE COMPANY AND THE PARTICIPANT IN ACCORDANCE WITH THE TERMS OF THE
AWARD CERTIFICATE AND THIS PLAN.  IF THERE IS ANY CONFLICT BETWEEN THE TERMS OF
AN AWARD CERTIFICATE AND THE TERMS OF THIS PLAN, THE TERMS OF THIS PLAN SHALL
PREVAIL AND CONTROL.


 


5.5           NO ENTITLEMENT.  NEITHER THE FACT THAT AN EMPLOYEE OR CONSULTANT
HAS BEEN SELECTED TO RECEIVE AN INCENTIVE BONUS NOR THE FACT THAT AN EMPLOYEE OR
CONSULTANT HAS PREVIOUSLY RECEIVED ONE OR MORE INCENTIVE BONUSES SHALL ENTITLE
THE EMPLOYEE OR CONSULTANT TO CONTINUED EMPLOYMENT OR ENGAGEMENT OR TO ANY
ADDITIONAL AWARD OF AN INCENTIVE BONUS, AND NONE OF THE COMPANY, THE BOARD, THE
COMMITTEE, THE ADMINISTRATOR OR ANY OFFICER SHALL HAVE ANY OBLIGATION TO AWARD
OR CAUSE TO BE AWARDED AN INCENTIVE BONUS TO ANY EMPLOYEE OR CONSULTANT.


 


6.             ADJUSTMENT OF BONUS AMOUNTS

 


6.1           TRIGGER PRICE ADJUSTMENT.  IF, AT ANY TIME BETWEEN THE AWARD OF AN
INCENTIVE BONUS AND ITS PAYMENT DATE, THE STOCK PRICE OF THE COMPANY’S COMMON
STOCK EQUALS OR EXCEEDS THE TRIGGER PRICE OF SUCH INCENTIVE BONUS THEN IN EFFECT
FOR 10 CONSECUTIVE TRADING DAYS, THE BONUS AMOUNT OF SUCH INCENTIVE BONUS SHALL
BE ADJUSTED, AND THE ADJUSTED BONUS AMOUNT SHALL BE 150% OF THE ORIGINAL BONUS
AMOUNT, UNLESS THE BONUS AMOUNT IS ADJUSTED BASED ON MARKET CAPITALIZATION
PURSUANT TO SECTION 6.2 AT ANY TIME ON OR BEFORE THE PAYMENT DATE OF SUCH
INCENTIVE BONUS, IN WHICH CASE NO ADJUSTMENT SHALL BE MADE TO THE BONUS AMOUNT
PURSUANT TO THIS SECTION 6.1.


 


6.2           MARKET CAPITALIZATION ADJUSTMENT.  IF, AT ANY TIME BETWEEN THE
AWARD OF AN INCENTIVE BONUS AND ITS PAYMENT DATE, THE AGGREGATE STOCK PRICE OF
ALL OF THE COMPANY’S EQUITY SECURITIES THAT ARE LISTED OR TRADED ON AN
ESTABLISHED STOCK EXCHANGE OR QUOTATION SYSTEM OR QUOTED BY A RECOGNIZED
SECURITIES DEALER EQUALS OR EXCEEDS $1 BILLION FOR 10 CONSECUTIVE TRADING DAYS,
THE BONUS AMOUNT OF SUCH INCENTIVE BONUS SHALL BE ADJUSTED, AND THE ADJUSTED
BONUS AMOUNT OF SUCH INCENTIVE BONUS SHALL BE 200% OF SUCH ORIGINAL BONUS
AMOUNT.


 


7.             PAYMENT OF INCENTIVE BONUSES

 


7.1           PAYMENT DATE.  THE PAYMENT DATE OF EACH INCENTIVE BONUS WILL BE
THE FIRST TO OCCUR OF:


 


(A)           THE SIXTH ANNIVERSARY OF THE AWARD OF THE INCENTIVE BONUS OR SUCH
OTHER DATE AS THE BOARD MAY DESIGNATE, SUBJECT TO SECTION 7.2(B); OR


 


(B)           THE DAY THAT GEORGE A. LOPEZ CEASES TO BE THE CEO FOR ANY REASON.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, with respect to Incentive Bonuses awarded to
George A. Lopez, Section 7.1(b) shall only be applicable to the extent that
George A. Lopez is involuntarily terminated or replaced as the CEO, each without
Cause.

 


7.2           PAYMENT.  THE BONUS AMOUNT OR ADJUSTED BONUS AMOUNT, AS THE CASE
MAY BE, OF EACH INCENTIVE BONUS SHALL BE PAID TO THE PARTICIPANT TO WHOM IT WAS
AWARDED NOT MORE THAN 10 DAYS AFTER THE PAYMENT DATE, SUBJECT TO SECTIONS 7.3
(WITHHOLDINGS) AND 8.2 (LEAVE OF ABSENCE) AND TO THE FOLLOWING CONDITIONS:


 


(A)           THE PARTICIPANT WAS CONTINUOUSLY EMPLOYED COMPANY OR ENGAGED AS AN
EMPLOYEE OR A CONSULTANT BY THE COMPANY OR AN AFFILIATE FROM THE DATE OF THE
AWARD OF THE INCENTIVE BONUS TO THE PAYMENT DATE; AND


 


(B)           PAYMENT OF SUCH INCENTIVE BONUS HAS BEEN APPROVED:


 

(I)            IN THE CASE OF AN INCENTIVE BONUS TO A PARTICIPANT OTHER THAN THE
CEO, BY THE CEO IN HIS OR HER SOLE DISCRETION, PROVIDED THAT IF THE PAYMENT DATE
HAS OCCURRED AS A RESULT OF GEORGE A. LOPEZ CEASING TO BE THE CEO AS PROVIDED IN
SECTION 7.1(B), NO SUCH APPROVAL BY A SUCCESSOR CEO SHALL BE REQUIRED; OR

 

(II)           IN THE CASE OF AN INCENTIVE BONUS TO THE CEO, BY THE COMMITTEE IN
ITS SOLE DISCRETION, PROVIDED THAT IF THE PAYMENT DATE HAS OCCURRED AS A RESULT
OF GEORGE A. LOPEZ BEING INVOLUNTARILY TERMINATED OR REPLACED AS THE CEO WITHOUT
CAUSE, WITH THE RESULT THAT HE CEASES TO BE THE CEO AS PROVIDED IN
SECTION 7.1(B), THEN NO SUCH APPROVAL BY THE COMMITTEE SHALL BE REQUIRED FOR
PAYMENT OF AN INCENTIVE BONUS AWARDED BEFORE SUCH PAYMENT DATE.

 

In exercising his or her discretion to approve payment of Incentive Bonuses as
provided in clause (i) above, the CEO shall not be required to treat all
Participants or all Incentive Bonuses in the same way.

 


7.3           WITHHOLDINGS.  ALL PAYMENTS TO PARTICIPANTS OF INCENTIVE BONUSES
THAT BECOME PAYABLE UNDER THIS SECTION 7 WILL BE NET OF ALL REQUIRED FEDERAL,
STATE AND LOCAL INCOME TAXES AND OTHER REQUIRED WITHHOLDINGS, INCLUDING WITHOUT
LIMITATION ANY TAX IMPOSED ON A PARTICIPANT AND REQUIRED TO BE WITHHELD BY CODE
SECTION 4999.


 


8.             EMPLOYMENT RELATIONSHIP

 


8.1           TERMINATION.  NOTHING IN THIS PLAN OR IN ANY INCENTIVE BONUS
CERTIFICATE, AND NO INCENTIVE BONUS OR THE FACT THAT AN INCENTIVE BONUS WILL NOT
BE PAYABLE IF A TERMINATION OCCURS BEFORE THE PAYMENT DATE, SHALL INTERFERE WITH
OR LIMIT THE RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE THE EMPLOYMENT
OF ANY PARTICIPANT AT ANY TIME, WHETHER WITH OR WITHOUT CAUSE (INCLUDING CAUSE)
OR REASON, AND WITH OR WITHOUT THE PAYMENT OF SEVERANCE OR ANY OTHER
COMPENSATION OR PAYMENT.

 

7

--------------------------------------------------------------------------------


 


8.2           LEAVE OF ABSENCE.  A PERSONAL, MILITARY SERVICE OR MEDICAL LEAVE
APPROVED BY THE ADMINISTRATOR WITH EMPLOYMENT GUARANTEED UPON RETURN SHALL NOT
CONSTITUTE A TERMINATION, AND AN INCENTIVE BONUS AS TO WHICH A PAYMENT DATE HAS
OCCURRED DURING SUCH APPROVED LEAVE OF ABSENCE WILL BE PAYABLE PURSUANT TO THE
TIMING AND CONDITIONS SET FORTH IN SECTION 7.2.


 

8.3           Consultant Relationship.  Nothing in this Plan or in any Incentive
Bonus Certificate, and no Incentive Bonus, shall be deemed to create an
employment relationship between the Company and Consultant or any right to
continued engagement of the Consultant by the Company.

 


9.             CERTAIN TRANSACTIONS AND EVENTS

 


9.1           CHANGES IN CAPITAL STRUCTURE.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, RECAPITALIZATION, COMBINATION OR RECLASSIFICATION OF STOCK,
STOCK DIVIDEND, SPIN-OFF OR SIMILAR CHANGE TO THE CAPITAL STRUCTURE OF THE
COMPANY (NOT INCLUDING A CHANGE OF CONTROL), THE ADMINISTRATOR SHALL MAKE
WHATEVER ADJUSTMENT IT CONCLUDES IS APPROPRIATE TO THE TRIGGER PRICE OF EACH
INCENTIVE BONUS AS TO WHICH THE PAYMENT DATE HAD NOT OCCURRED AT OR BEFORE THE
DATE OF SUCH EVENT.  THE SPECIFIC ADJUSTMENT SHALL BE DETERMINED BY THE
ADMINISTRATOR IN ITS SOLE AND ABSOLUTE DISCRETION.


 


9.2           DISSOLUTION.  IF THE COMPANY ADOPTS A PLAN OF DISSOLUTION, THE
BOARD MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, CAUSE INCENTIVE BONUSES TO BE
PAID ON COMPLETION OF THE DISSOLUTION.  THE BOARD NEED NOT ADOPT THE SAME
RULES FOR EACH INCENTIVE BONUS OR EACH PARTICIPANT.


 


10.           AMENDMENT OR TERMINATION OF THIS PLAN

 


10.1         AMENDMENT AND TERMINATION.  THE BOARD MAY AT ANY TIME AMEND,
SUSPEND OR TERMINATE THIS PLAN.


 


10.2         EFFECT.  NO AMENDMENT, SUSPENSION OR TERMINATION OF THIS PLAN, AND
NO MODIFICATION OF ANY INCENTIVE BONUS EVEN IN THE ABSENCE OF AN AMENDMENT,
SUSPENSION OR TERMINATION OF THIS PLAN, SHALL IMPAIR ANY EXISTING CONTRACTUAL
RIGHTS OF ANY PARTICIPANT UNLESS THE AFFECTED PARTICIPANT CONSENTS TO THE
AMENDMENT, SUSPENSION, TERMINATION OR MODIFICATION.  TERMINATION OF THIS PLAN
SHALL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO
IT UNDER THIS PLAN WITH RESPECT TO INCENTIVE BONUSES AWARDED BEFORE THE
TERMINATION.

 

8

--------------------------------------------------------------------------------


 


11.           MISCELLANEOUS

 


11.1         NO ASSIGNMENT.  A PARTICIPANT MAY NOT ASSIGN, HYPOTHECATE OR
TRANSFER ANY INCENTIVE BONUS, AWARD CERTIFICATE, INTERESTS IN OR RIGHTS
THEREUNDER, OR ANY INTERESTS IN OR RIGHTS UNDER THIS PLAN, AND ANY ATTEMPT TO DO
SO SHALL BE NULL AND VOID AND SHALL RESULT IN THE IMMEDIATE FORFEITURE OF ANY
RIGHT TO PAYMENT OF THE INCENTIVE BONUS.


 


11.2         NONEXCLUSIVITY OF THIS PLAN.  THIS PLAN SHALL NOT LIMIT THE POWER
OF THE COMPANY OR ANY AFFILIATE TO ADOPT OTHER INCENTIVE ARRANGEMENTS INCLUDING,
FOR EXAMPLE, THE GRANT OR ISSUANCE OF STOCK OPTIONS, STOCK OR OTHER EQUITY-BASED
RIGHTS UNDER OTHER PLANS OR INDEPENDENTLY OF ANY PLAN.


 


11.3         UNFUNDED PLAN.  THIS PLAN SHALL BE UNFUNDED.  ALTHOUGH BOOKKEEPING
ACCOUNTS MAY BE ESTABLISHED WITH RESPECT TO INCENTIVE BONUSES, ANY SUCH ACCOUNTS
WILL BE USED MERELY AS A CONVENIENCE.  THE COMPANY SHALL NOT BE REQUIRED TO
SEGREGATE ANY ASSETS ON ACCOUNT OF THIS PLAN OR THE AWARD OR PAYMENT OF
INCENTIVE BONUSES.  THE COMPANY AND THE ADMINISTRATOR SHALL NOT BE DEEMED TO BE
A TRUSTEE OF CASH TO BE AWARDED UNDER THIS PLAN.  ANY OBLIGATIONS OF THE COMPANY
TO ANY PARTICIPANT SHALL BE BASED SOLELY UPON CONTRACTS ENTERED INTO UNDER THIS
PLAN, SUCH AS AWARD CERTIFICATES.  NO SUCH OBLIGATION SHALL BE DEEMED TO BE
SECURED BY ANY PLEDGE OR OTHER ENCUMBRANCE ON ANY ASSETS OF THE COMPANY. 
NEITHER THE COMPANY NOR THE ADMINISTRATOR SHALL BE REQUIRED TO GIVE ANY SECURITY
OR BOND FOR THE PERFORMANCE OF ANY SUCH OBLIGATION.


 


11.4         GOVERNING LAW.  THIS PLAN AND ALL DETERMINATIONS MADE AND ACTIONS
TAKEN UNDER THIS PLAN SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT NOT THE
CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.


 


11.5         DETERMINATION OF STOCK PRICE.  STOCK PRICE SHALL BE DETERMINED AS
FOLLOWS:


 


(A)           LISTED STOCK.  IF THE EQUITY SECURITIES OF THE COMPANY ARE TRADED
OR QUOTED ON ANY ESTABLISHED STOCK EXCHANGE OR QUOTATION SYSTEM, THE STOCK PRICE
SHALL BE THE MEAN BETWEEN THE HIGHEST AND LOWEST SALES PRICES FOR THE SHARES AS
QUOTED ON THAT STOCK EXCHANGE OR SYSTEM FOR THE DATE THE STOCK PRICE IS TO BE
DETERMINED (THE “PRICE DATE”) AS REPORTED IN THE WALL STREET JOURNAL OR A
SIMILAR PUBLICATION.  IF NO SALES ARE REPORTED AS HAVING OCCURRED ON THE PRICE
DATE, THE STOCK PRICE SHALL BE THAT MEAN CLOSING SALES PRICE FOR THE LAST
PRECEDING TRADING DAY ON WHICH SALES OF EQUITY SECURITIES OF THE COMPANY ARE
REPORTED AS HAVING OCCURRED.  IF NO SALES ARE REPORTED AS HAVING OCCURRED DURING
THE TEN TRADING DAYS BEFORE THE PRICE DATE, THE STOCK PRICE SHALL BE THE MEAN
BETWEEN THE HIGHEST AND LOWEST CLOSING BIDS FOR EQUITY SECURITIES OF THE COMPANY
ON THE PRICE DATE.  IF EQUITY SECURITIES OF THE COMPANY ARE LISTED ON MULTIPLE
EXCHANGES OR SYSTEMS, THE STOCK PRICE SHALL BE BASED ON SALES OR BIDS ON THE
PRIMARY EXCHANGE OR SYSTEM ON WHICH EQUITY SECURITIES OF THE COMPANY ARE TRADED
OR QUOTED.

 

9

--------------------------------------------------------------------------------


 


(B)           SECURITIES QUOTED BY SECURITIES DEALER.  IF EQUITY SECURITIES OF
THE COMPANY ARE REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER BUT SELLING
PRICES ARE NOT REPORTED ON ANY ESTABLISHED STOCK EXCHANGE OR QUOTED ON AN
ESTABLISHED QUOTATION SYSTEM, THE STOCK PRICE SHALL BE THE MEAN BETWEEN THE HIGH
BID AND LOW ASKED PRICES ON THE PRICE DATE.  IF NO PRICES ARE QUOTED FOR THE
PRICE DATE, THE STOCK PRICE SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED
PRICES ON THE LAST PRECEDING TRADING DAY ON WHICH ANY BID AND ASKED PRICES WERE
QUOTED.


 


(C)           NO ESTABLISHED MARKET.  IF EQUITY SECURITIES OF THE COMPANY ARE
NOT TRADED ON ANY ESTABLISHED STOCK EXCHANGE OR QUOTED ON AN ESTABLISHED
QUOTATION SYSTEM AND ARE NOT QUOTED BY A RECOGNIZED SECURITIES DEALER, NO STOCK
PRICE SHALL BE DEEMED TO EXIST.


 


11.6         ELECTRONIC COMMUNICATIONS.  ANY AWARD CERTIFICATE, OR OTHER
DOCUMENT REQUIRED OR PERMITTED BY THIS PLAN MAY BE DELIVERED IN WRITING OR, TO
THE EXTENT DETERMINED BY THE ADMINISTRATOR, ELECTRONICALLY.  SIGNATURES MAY ALSO
BE ELECTRONIC IF PERMITTED BY THE ADMINISTRATOR.


 

Adopted by the Board on: January 29, 2005

 

Effective date of this Plan: January 29, 2005

 

As amended October 19, 2007

 

As further amended and restated on November 24, 2009

 

10

--------------------------------------------------------------------------------


 

Annex A

 

ICU MEDICAL, INC.

 

AWARD CERTIFICATE

 

UNDER

 

2005 LONG TERM RETENTION PLAN

 

To:  [EMPLOYEE NAME]

 

ICU Medical, Inc. has awarded you an Incentive Bonus under its 2005 Long Term
Retention Plan as follows:

 

Bonus Amount:  $00.00

 

Trigger Price:  $00.00 per share of ICU Medical, Inc. common stock

 

Date of Award:  [DATE]

 

Payment Date (if paid and subject to Section 7 of the Plan): [DATE]

 

Capitalized terms defined in the 2005 Long Term Retention Plan and used in this
Award Certificate have the meanings ascribed to them in the Plan.  This Award
Certificate is subject to and governed by the terms of the Plan, and if there is
any conflict between the terms of this Award Certificate and the terms of the
Plan, the terms of the Plan shall prevail and control.

 

Executed this      day of       , 20XX

ICU Medical, Inc.

 

Agreed and accepted this        day of

                    , 20XX

 

 

 

 

 

 

By:

Scott E. Lamb

Chief Financial Officer

 

[EMPLOYEE]

 

Notice to Third Parties

 

The Participant may not assign, hypothecate or transfer any Incentive Bonus,
Award Certificate, interests in or rights thereunder, or any interests in or
rights under the Plan, and any attempt to do so shall be null and void and shall
result in the immediate forfeiture of any right to payment of the Incentive
Bonus.  Payment of Incentive Bonuses is discretionary and not assured under the
terms of the Plan.

 

--------------------------------------------------------------------------------